


110 HR 2981 IH: To halt the issuance of visas to citizens of Saudi Arabia

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2981
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To halt the issuance of visas to citizens of Saudi Arabia
		  until the President certifies that the Kingdom of Saudi Arabia does not
		  discriminate in the issuance of visas on the basis of religious affiliation or
		  heritage.
	
	
		1.FindingThe Congress finds that an official website
			 of the Saudi Arabian Government’s Supreme Commission for Tourism included the
			 following text:
			
				Visas will not
				be issued for the following groups of people:
					An Israeli
				passport holder or a passport that has an Israeli arrival/departure
				stamp.
					Those who
				don’t abide by the Saudi traditions concerning appearance and behaviors. Those
				under the influence of alcohol will not be permitted into the Kingdom.
					There are
				certain regulations for pilgrims and you should contact the consulate for more
				information.
					Jewish
				People.
					.
		2.Cessation of visa
			 issuanceBeginning on the day
			 after the date of the enactment of this Act, no visa shall be issued by the
			 Government of the United States to a citizen of Saudi Arabia until the
			 President certifies that the Kingdom of Saudi Arabia does not discriminate in
			 the issuance of visas on the basis of religious affiliation or heritage.
		
